Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Evans on 2/24/22.
The application has been amended as follows:
Claims 25 and 26 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes that the declaration filed 12/7/21 has been acknowledged.  It is further noted that declarant is Applicant.  The arguments in the remarks filed 12/7/21 pgs. 10-11 have been found to be persuasive.  Goddard has six pressure sensors.  However, the language in both independent claims 14 and 27 particularly require the limitation “wherein the pressure centers for each of the pistons fall at vertices of an imaginary rhombus for which a minor diagonal is disposed radially and a major diagonal is disposed laterally…and wherein each side portion has a total of only four pressure .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





mmb
February 28, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657